United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-40350
                         Summary Calendar


         GUILLERMO BERRIOCHOA LOPEZ; TRANSPORTES INTERMEX
        S A DE C V; S’ANTONIO TRANSPORTES S A DE C V; JOSE
         SILVANO MAGANA LOPEZ; JOSE ALFREDO MAGANA LOPEZ;
         MIGUEL ANGEL DE LA ROSA SANCHEZ SERVICIO TECNICO
      AUTOMOTRIZ PERISUR S A DE C V; TOMAS DE LA ROSA PARRA;
     ERNESTO VALLET HACES; MAX E. BARTON; CARLOS BERRIOCHOA,

                                            Plaintiffs - Appellants,

                              versus

   NORMAN Y. MINETA, SECRETARY, DEPARTMENT OF TRANSPORTATION;
        MARY E. PETERS, Administrator of Federal Highway
     Administration; JOSEPH M. CLAPP, Administrator of the
    Federal Motor Carrier Safety Administration; DOES, 1-100
                           INCLUSIVE,

                                            Defendants - Appellees.



          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-01-CV-208


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          Appellants appeal the dismissal of their civil rights

action, asserted against several United States Government officers

in their official and individual capacities. The United States and

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
its officers are immune from suit under Bivens v. Six Unknown Named

Federal Narcotics Agents, 403 U.S. 388 (1971), and the civil rights

statutes, and such actions may be brought only against persons

acting in their individual capacities.         See Affiliated Prof’l Home

Health Care Agency v. Shalala, 164 F.3d 282, 286 (5th Cir. 1999).

           The district court held that it did not have personal

jurisdiction against the defendants in their individual capacities.

Although   the   appellants   alleged   that    the   defendants’   actions

prevented them from operating in or investing in companies within

the State of Texas, those claims clearly pertain to acts taken by

them in their official capacities.             There are no allegations

showing that the defendants, as individuals, had either specific or

general minimum contacts within the State of Texas.         See Wilson v.

Belin, 20 F.3d 644, 647 (5th Cir. 1994).         The appellants have not

shown that the district court’s order was plainly erroneous.            See

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1417 (5th Cir.

1996) (en banc). We do not reach the appellants’ arguments regard-

ing the merits of their constitutional claims.

           AFFIRMED.




                                   2